Case 1:19-cv-00079-MDLB Document 72 Filed 05/10/21 Page 1 of 2

5
J

flo rf
Fo oor

IN THE UNITED STATES DISTRICT COURT LAND
FOR THE DISTRICT OF MARYLAND -7 pM 4: Ot

CHARLENE JANSON, ; . ; : /
Plaintiff,

v. Case No.: DLB-19-79

REITHOFFER SHOWS, INC.,

Defendant.

SPECIAL VERDICT SHEET
1. Do you find the defendant, Reithoffer Shows, Inc., was negligent in a manner that

proximately caused plaintiff Charlene Janson’s injury on September 17, 2016?

Yes 4 No

If you answered Question | “no,” do not answer any other questions.

If you answered Question | “yes,” go to Question 2.

2. Do you find that Charlene Janson was contributorily negligent?

Yes | No

If you answered Question 2 “yes,” go to Question 3.

If you answered Question 2 “no,” go to Question 4.

3. Do you find that the defendant had the last clear chance to avoid the injury but failed

Yes \/ No _

to do so?
Case 1:19-cv-00079-MDLB Document 72 Filed 05/10/21 Page 2 of 2

If you answered Question 3 “yes,” go to Question 4.

If you answered Question 3 “no,” do not answer Question 4 or 5.

4. Do you find that Charlene Janson assumed the risk?

Yes No V/

If you answered Question 4 “yes,” do not answer Question 5.

If you answered Question 4 “no,” go to Question 5.

5. In what amount, if any, do you award Charlene Janson non-economic damages:
s 350 000

Your foreperson should date and sign this verdict sheet and advise the Court Security Officer

that you have reached a verdict.

ma S/Tiooal ~~ SIGNATURE REDE ® «<p

Jury Foreperson:_

SIGNATURE REDACTED
Jo
